DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Claims 1-11, 13, 14, 16-31, 33, 34, 36-51, 53-58 have been examined in this application. Claims 12, 15, 32, 35, and 52 have been canceled. This communication is a Non-Final Rejection in response to Applicant’s “Request for Continued Examination (RCE)” filed 5/18/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-11, 13, 14, 16-19, 42-44, 46-51, and 53-57 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0033441 to Morgan et al. (hereinafter Morgan) in view of U.S. Patent Application Publication 2015/0067967 to Tyree.
As per claim 1, Morgan teaches:  in Figures 1-4 a mattress assembly comprising: at least one layer (22, 26) proximate to a sleeping surface of the mattress assembly spanning at least a portion of the length and/or width of the sleeping surface (coextensive with 13) comprising: a two-ply (21) preformed capsulate sheet comprising a plurality of cells (264); and a phase change material consisting of the phase change material within at least a portion of the plurality of cells ([0012]).
Morgan, however, does not teach: wherein the two-ply preformed capsulate sheet is configured to provide the plurality of cells with the phase change material in an amount of about 100 grams per square foot of surface area of the preformed capsulate sheet. 
Tyree teaches in paragraph [0028] wherein the PCM can be applied in an amount of about 100 grams per meter and in para [0031] that the amount of PCM can be varied to achieve a desired thermal performance. In view of Tyree, it would have been obvious to a person having ordinary skill in the art to optimize the amount of PCM material per area, as in Tyree, because (i) Tyree discloses a similar amount, (ii) Tyree discloses that the amount of PCM can be varied to achieve a desired thermal performance, (iii) the instant application (see [0019]) does not disclose the amount of PCM as critical, and (v) Morgan modified to have PCM in an amount of about 100 grams per square foot would predictably cool a user as suggested by Tyree.
As per claim 2, Morgan as modified by Tyree teaches the mattress assembly of claim 1. 
Morgan, however, does not teach wherein the phase change material comprises a mixture of paraffinic hydrocarbons or bio-phase change materials having different melting points. 
Tyree teaches in paragraphs [0009], [0010] and [0028] that known PCM materials have different melting points. Furthermore, Tyree teaches in paragraph [0032] that differing types or blends of PCM materials may be utilized in a mattress to achieve the desired thermal effect. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the mattress of Morgan PCM materials having different melting points, as in Tyree, to achieve the desired thermal effect. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 5, Morgan as modified by Tyree teaches the mattress assembly of claim 1. Morgan does not teach wherein the phase change material comprises a mixture of phase change materials having different melting points. 
Tyree teaches in paragraphs [0009], [0040] and [0028] that known PCM materials have different melting points. Furthermore, Tyree teaches in paragraph [0032] that differing types or blends of PCM materials may be utilized in a mattress to achieve the desired thermal effect. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the mattress of Morgan PCM materials having different melting points, as in Tyree, to achieve the desired thermal effect. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 6, Morgan as modified by Tyree teaches the mattress assembly of claim 1. Morgan does not teach wherein the phase change material has a melting point in a range of about 22 to about 40 degrees C.
Tyree teaches in paragraph [0009] that the human comfort range is 20-30 degrees Celsius and in paragraphs [0010] and [0028] known PCM compounds for mattresses range 18-32 degrees Celsius or 28-32 degrees Celsius. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the mattress of Morgan a PCM material having the claimed melting point, as in Tyree, to provide comfort to a person. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 7, Morgan as modified by Tyree teaches the mattress assembly of claim 1. Morgan does not teach wherein the phase change material has a melting point in a range of about 26 to about 30 degrees C.
Tyree teaches in paragraph [0009] that the human comfort range is 20-30 degrees Celsius and in paragraphs [0010] and [0028] known PCM compounds for mattresses range 18-32 degrees Celsius or 28-32 degrees Celsius. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the mattress of Morgan a PCM material having the claimed melting point, as in Tyree, to provide comfort to a person. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 8, Morgan as modified by Tyree teaches the mattress assembly of claim 1 and Morgan also teaches: wherein the phase change material is in an amount effective to provide cooling or heating during a sleep cycle of at least one hour (see Morgan, para [0012]).
As per claim 9, Morgan as modified by Tyree teaches the mattress assembly of claim 1 and Morgan also teaches: wherein the plurality of cells comprises individual cells (see Morgan, Fig. 2, plurality of individual cells each 261).
As per claim 10, Morgan as modified by Tyree teaches the mattress assembly of claim 1 and Morgan also teaches: wherein at least a portion of the plurality of cells are fluidly linked to one another (see Morgan, para [0011-0012]).
As per claim 11, Morgan as modified by Tyree teaches the mattress assembly of claim 1 and Morgan also teaches: wherein the at least one layer underlies a portion of the sleeping surface of the mattress assembly (see Morgan, Figs. 1-2).
As per claim 13, Morgan as modified by Tyree teaches the mattress assembly of claim 1 and Morgan also teaches: wherein the at least one layer is a topper layer (see Morgan, Figs. 1-2).
As per claim 14, Morgan as modified by Tyree teaches the mattress assembly of claim 1 and Morgan also teaches: wherein the at least one layer proximate to the sleeping surface of the mattress assembly overlays a portion of the mattress assembly corresponding to a torso region of an end user (see Morgan, Figs. 1-2).
As per claim 16, Morgan as modified by Tyree teaches the mattress assembly of claim 1. Morgan does not teach wherein the phase change material has a latent heat of at least about 40 J/g. 
Tyree teaches in paragraphs [0009] and [0010] that known PCM materials have different latent heat capacities. Furthermore, Tyree teaches in paragraph [0032] that differing types or blends of PCM materials may be utilized in a mattress to achieve the desired thermal effect. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the mattress of Morgan PCM materials having a latent heat capacity of 40 J/g, as in Tyree, to achieve the desired thermal effect. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 17, Morgan as modified by Tyree teaches the mattress assembly of claim 1. Morgan does not specify wherein the cells have volumes greater than 1cm3.
However, Morgan teaches in Figure 2 wherein the length and width of the cells is substantially greater than the height. 
Tyree teaches in paragraph [0030] wherein the top layer 100 is less than 2 inches.
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the cells of Morgan to have a thickness less than 2 inches, as in Tyree, because the device of Morgan would not perform any differently at the claimed dimensions (MPEP 2144.04 Section IV. A) and the device of Morgan would properly support a user at the claimed dimensions. The cells of Morgan at a thickness of greater than 1 cm would clearly meet the claimed volume.
As per claim 18, Morgan as modified by Tyree teaches the mattress assembly of claim 1 and Morgan also teaches: wherein the two-ply preformed capsulate sheet comprising the plurality of cells and the phase change material within at least a portion of the plurality of cells further comprises foam within the cells (see Morgan, para [0012]).
As per claim 19, Morgan as modified by Tyree teaches the mattress assembly of claim 1 and Morgan also teaches:  wherein the two-ply preformed capsulate sheet is formed of a material selected to have mechanical properties to accommodate volume changes during phase change transitions and maintain thermal and tactile comfort during use thereof (see Morgan, para [0010]).
As per claim 42, Morgan teaches a mattress assembly comprising a first layer (22, 24) proximate to a sleeping surface of the mattress assembly spanning at least a portion of the length and/or width of the sleeping surface comprising a two-ply (22) preformed capsulate sheet comprising a plurality of cells (261), and a phase change material consisting of the phase change material within at least a portion of the plurality of cells (para [0021]), wherein the phase change layer in the first layer has a first transition temperature.
Morgan does not teach: at least one additional layer underlying the first layer, the at least one additional layer spanning at least a portion of the length and/or width of the sleeping surface comprises a two-ply preformed capsulate sheet comprising a plurality of cells; and a phase change material within at least a portion of the plurality of cells, wherein the phase change layer in the at least one additional layer has a transition temperature different from the first transition temperature of the first layer. 
Tyree teaches in paragraph [0032] that more than one layer of PCM material may be utilized in the construction of the mattress and that differing types or blends of PCM materials may be applied. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to duplicate the first layer (22, 24) of Morgan, as suggested by Tyree, to achieve the desired thermal performance. Furthermore, the mere duplication of parts is not of patentable significance as Tyree illustrates no unexpected results are produced (MPEP 2144.04 §V1.B). 
Additionally, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the two layers of Morgan PCM materials having different melting points, as in Tyree, to achieve the desired thermal effect. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
Morgan, also, does not teach: wherein the two-ply preformed capsulate sheet is configured to provide the plurality of cells with the phase change material in an amount of about 100 grams per square foot of surface area of the preformed capsulate sheet. 
Tyree teaches in paragraph [0028] wherein the PCM can be applied in an amount of about 100 grams per meter and in para [0031] that the amount of PCM can be varied to achieve a desired thermal performance. In view of Tyree, it would have been obvious to a person having ordinary skill in the art to optimize the amount of PCM material per area, as in Tyree, because (i) Tyree discloses a similar amount, (ii) Tyree discloses that the amount of PCM can be varied to achieve a desired thermal performance, (iii) the instant application (see [0019]) does not disclose the amount of PCM as critical, and (v) Morgan modified to have PCM in an amount of about 100 grams per square foot would predictably cool a user as suggested by Tyree.
As per claim 43, Morgan as modified by Tyree teaches the mattress assembly of claim 42.
Morgan, however, does not teach: wherein the first layer has a transition temperature greater than the at least one additional layer. However, the first layer can either have a higher, equal, or lower transition temperature than the additional layer. Furthermore, Tyree discusses varying the PCM materials to achieve the desired thermal performance.
It would have been obvious to a person having ordinary skill in the art to try a first layer having a greater transition temperature as there are a limited set of possibilities and the mattress of Morgan in Tyree would predictably support and cool a person in the claimed configuration.
As per claim 44, Morgan as modified by Tyree teaches the mattress assembly of claim 42.
Morgan, however, does not teach wherein the first layer has a lower transition temperature than the one or more additional layers to define a temperature gradient.
 However, the first layer can either have a higher, equal, or lower transition temperature than the additional layer. Furthermore, Tyree discusses varying the PCM materials to achieve the desired thermal performance and such a temperature difference would inherently define a gradient.
It would have been obvious to a person having ordinary skill in the art to try a first layer having a greater transition temperature as there are a limited set of possibilities and the mattress of Morgan in Tyree would predictably support and cool a person in the claimed configuration.
As per claim 46, Morgan as modified by Tyree teaches the mattress assembly of claim 42. Morgan does not teach wherein the phase change materials in the first and the at least additional layer have a melting point in a range of about 22 to about 40 degrees C.
Tyree teaches in paragraph [0009] that the human comfort range is 20-30 degrees Celsius and in paragraphs [0010] and [0028] known PCM compounds for mattresses range 18-32 degrees Celsius or 28-32 degrees Celsius. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the mattress of Morgan a PCM material having the claimed melting point, as in Tyree, to provide comfort to a person. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 47, Morgan as modified by Tyree teaches the mattress assembly of claim 42. Morgan does not teach wherein the phase change materials in the first layer and the at least one additional layer have a melting point in a range of about 26 to about 30 degrees C.
Tyree teaches in paragraph [0009] that the human comfort range is 20-30 degrees Celsius and in paragraphs [0010] and [0028] known PCM compounds for mattresses range 18-32 degrees Celsius or 28-32 degrees Celsius. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the mattress of Morgan a PCM material having the claimed melting point, as in Tyree, to provide comfort to a person. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 48, Morgan as modified by Tyree teaches the mattress assembly of claim 42 and Morgan also teaches: wherein the phase change material is in an amount effective to provide cooling or heating during a sleep cycle of at least one hour (see Morgan, para [0012]).
As per claim 49, Morgan as modified by Tyree teaches the mattress assembly of claim 42 and Morgan also teaches: wherein the plurality of cells comprises individual cells (see Morgan, Fig. 2, plurality of individual cells each 261).
As per claim 50, Morgan as modified by Tyree teaches the mattress assembly of claim 42 and Morgan also teaches: wherein at least a portion of the plurality of cells are fluidly linked to one another (see Morgan, para [0011-0012] via “channels”).
As per claim 51, Morgan as modified by Tyree teaches the mattress assembly of claim 42 and Morgan also teaches: wherein the first layer and the at least one additional layer underlies a portion of the sleeping surface of the mattress assembly corresponding to a torso region of an end user (see Morgan, Figs. 1-2).
As per claim 53, Morgan as modified by Tyree teaches the mattress assembly of claim 42. Morgan does not teach wherein the phase change material has a latent heat of at least about 40 J/g. 
Tyree teaches in paragraphs [0009] and [0010] that known PCM materials have different latent heat capacities. Furthermore, Tyree teaches in paragraph [0032] that differing types or blends of PCM materials may be utilized in a mattress to achieve the desired thermal effect. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the mattress of Morgan PCM materials having a latent heat capacity of 40 J/g, as in Tyree, to achieve the desired thermal effect. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 54, Morgan as modified by Tyree teaches the mattress assembly of claim 42. Morgan does not specify wherein the plurality of cells have cellular volumes greater than 1cm3.
However, Morgan teaches in Figure 2 wherein the length and width of the cells is substantially greater than the height. 
Tyree teaches in paragraph [0030] wherein the top layer 100 is less than 2 inches.
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the cells of Morgan to have a thickness less than 2 inches, as in Tyree, because the device of Morgan would not perform any differently at the claimed dimensions (MPEP 2144.04 Section IV. A) and the device of Morgan would properly support a user at the claimed dimensions. The cells of Morgan at a thickness of greater than 1 cm would clearly meet the claimed volume.
As per claim 55, Morgan as modified by Tyree teaches the mattress assembly of claim 42. Morgan also teaches wherein the at least one layer overlying the core layer spans at least a portion of the length and/or width thereof (see Morgan, Fig. 1-2).
As per claim 56, Morgan as modified by Tyree teaches the mattress assembly of claim 42 and Morgan also teaches: wherein the two-ply preformed capsulate sheet comprising the plurality of cells and the phase change material within at least a portion of the plurality of cells further comprises foam within the cells (see Morgan, para [0012]).
As per claim 57, Morgan as modified by Tyree teaches the mattress assembly of claim 42 and Morgan also teaches: wherein the two-ply preformed capsulate sheet is formed of a material selected to have mechanical properties to accommodate volume changes during phase change transitions and maintain thermal and tactile comfort during use thereof (see Morgan, para [0010]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0033441 to Morgan in view of U.S. Patent Application Publication 2015/0067967 to Tyree in further view of U.S. Patent Application Publication 2017/0020299 to Valenta et al. (hereinafter Valenta).
As per claim 3, Morgan as modified by Tyree teaches the mattress assembly of claim 1. 
Morgan/Tyree does not teach further comprising a fire retardant within the cell.
Valenta teaches in Figure 1 and paragraphs [0004] - [0015] wherein PCM can be applied to fire retardant fiber batting. 
In view of Valenta, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the cells of Morgan with fire retardant material, as in Valenta, as fire retardant fibers are a suitable support material for mattresses and can be utilized with PCM. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.

Claims 4, 20, 45, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0033441 to Morgan in view of U.S. Patent Application Publication 2015/0067967 to Tyree in further view of U.S. Patent Application Publication 2018/0049914 to Stewart.
As per claim 4, Morgan as modified by Tyree teaches the mattress assembly of claim 1. 
Morgan/Tyree does not teach wherein the two-ply preformed capsulate sheet comprises recesses formed in a first sheet and a cover sheet coupled thereto to define the plurality of cells. 
Morgan does teach in paragraph [0011] wherein various constructions of the channels are discussed. 
Stewart teaches in Figures 1 and 7D wherein the two-ply preformed capsulate sheet comprises recesses formed in a first sheet (12, 162) and a cover sheet (11, 161) coupled thereto to define the plurality of cells. 
In view of Stewart, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify a sheet of the two-ply sheet of Morgan to have recesses around the cells, as in Stewart, because the recessed sheet would predictably result in the cells being contained within the sheet while allowing airflow around the cells.
As per claim 20, Morgan/Tyree teaches the mattress assembly of claim 1.
Morgan/Tyree does not teach wherein the wherein the two-ply preformed capsulate sheet comprises polyethylene.
Stewart teaches in paragraph [0045] a two-ply preformed capsulate sheet comprising polyethylene.
In view of Stewart, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the two-ply sheet of Morgan from polyethylene, as in Stewart, as polyethylene would predictably contain the cells and allow heat transfer. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 45, Morgan as modified by Tyree teaches the mattress assembly of claim 42.
Morgan does not teach: wherein the two ply preformed capsulate sheet comprises recesses formed in a carrier sheet and a cover sheet adhesively coupled thereto to define the plurality of cells.
Morgan does teach in paragraph [0011] wherein various constructions of the channels are discussed.
Stewart teaches in Figures 1 and 7D wherein the two-ply preformed capsulate sheet comprises recesses formed in a first sheet (12, 162) and a cover sheet (11, 161) coupled thereto to define the plurality of cells. 
In view of Stewart, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify a sheet of the two-ply sheet of Morgan to have recesses around the cells, as in Stewart, because the recessed sheet would predictably result in the cells being contained within the sheet while allowing air flow around the cells.
As per claim 58, Morgan/Tyree teaches the mattress assembly of claim 42.
Morgan/Tyree does not teach wherein the wherein the two-ply preformed capsulate sheet comprises polyethylene.
Stewart teaches in paragraph [0045] a two-ply preformed capsulate sheet comprising polyethylene.
In view of Stewart, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the two-ply sheet of Morgan from polyethylene, as in Stewart, as polyethylene would predictably contain the cells and allow heat transfer. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.

Claims 21-23, 26-31, 33, 34, 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0033441 to Morgan in view of U.S. Patent Application Publication 2017/0088990 to Schiller et al. (hereinafter Schiller) in further view of U.S. Patent Application Publication 2015/0067967 to Tyree.
As per claim 21, Morgan teaches in Figures 1-4 a mattress assembly comprising: a core layer (11-13): at least one layer (22, 26) overlaying the core layer comprising a two-ply preformed capsulate sheet (22) comprising a plurality of cells (261), and a phase change material consisting of the phase change material within at least a portion of the plurality of cells ([0012]); and a upholstery layer overlaying the at least one layer ([0015]), wherein the at least one layer and the upholstery layer are proximate to a sleeping surface of the mattress assembly.
Morgan does not teach wherein the upholstery layer is a foam layer.
Schiller teaches in Figure 1 a quilted foam upholstery layer is a foam layer. Schiller teaches in Figure 1 a quilted foam upholstery layer (1) for a mattress (11).
In view of Schiller, it would have been obvious to a person having ordinary skill in the art at the time of the invention was filed to select as the upholstery layer of Morgan, a quilted foam layer, as in Schiller, to provide an aesthetically pleasing and comfortable outer layer for the mattress.
Morgan/Schiller, however, further do not teach: wherein the two-ply preformed capsulate sheet is configured to provide the plurality of cells with the phase change material in an amount of about 100 grams per square foot of surface area of the preformed capsulate sheet. 
Tyree teaches in paragraph [0028] wherein the PCM can be applied in an amount of about 100 grams per meter and in para [0031] that the amount of PCM can be varied to achieve a desired thermal performance. In view of Tyree, it would have been obvious to a person having ordinary skill in the art to optimize the amount of PCM material per area, as in Tyree, because (i) Tyree discloses a similar amount, (ii) Tyree discloses that the amount of PCM can be varied to achieve a desired thermal performance, (iii) the instant application (see [0019]) does not disclose the amount of PCM as critical, and (v) Morgan modified to have PCM in an amount of about 100 grams per square foot would predictably cool a user as suggested by Tyree.
As per claim 22, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21. 
Morgan, however, does not teach wherein the phase change material comprises different melting points. 
Tyree teaches in paragraphs [0009], [0010] and [0028] that known PCM materials have different melting points. Furthermore, Tyree teaches in paragraph [0032] that differing types or blends of PCM materials may be utilized in a mattress to achieve the desired thermal effect. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the mattress of Morgan PCM materials having different melting points, as in Tyree, to achieve the desired thermal effect. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 23, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21. Additionally Morgan teaches in para [0012] wherein the foam layer comprises a viscoelastic layer.
As per claim 26, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21. 
Morgan does not teach wherein the phase change material comprises a mixture of phase change materials having different melting points. 
Tyree teaches in paragraphs [0009], [0040] and [0028] that known PCM materials have different melting points. Furthermore, Tyree teaches in paragraph [0032] that differing types or blends of PCM materials may be utilized in a mattress to achieve the desired thermal effect. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the mattress of Morgan PCM materials having different melting points, as in Tyree, to achieve the desired thermal effect. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 27, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21. Morgan does not teach wherein the phase change material has a melting point in a range of about 22 to about 40 degrees C.
Tyree teaches in paragraph [0009] that the human comfort range is 20-30 degrees Celsius and in paragraphs [0010] and [0028] known PCM compounds for mattresses range 18-32 degrees Celsius or 28-32 degrees Celsius. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the mattress of Morgan a PCM material having the claimed melting point, as in Tyree, to provide comfort to a person. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 28, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21. Morgan does not teach wherein the phase change material has a melting point in a range of about 26 to about 30 degrees C.
Tyree teaches in paragraph [0009] that the human comfort range is 20-30 degrees Celsius and in paragraphs [0010] and [0028] known PCM compounds for mattresses range 18-32 degrees Celsius or 28-32 degrees Celsius. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the mattress of Morgan a PCM material having the claimed melting point, as in Tyree, to provide comfort to a person. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 29, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21 and Morgan also teaches: wherein the phase change material is in an amount effective to provide cooling or heating during a sleep cycle of at least one hour (see Morgan, para [0012]).
As per claim 30, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21 and Morgan also teaches: wherein the plurality of cells comprises individual cells (see Morgan, Fig. 2, plurality of individual cells each 261).
As per claim 31, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21 and Morgan also teaches: wherein at least a portion of the plurality of cells are fluidly linked to one another (see Morgan, para [0011-0012]).
As per claim 33, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21 and Morgan also teaches: wherein the at least one layer and the foam layer are components of a topper layer (see Morgan, Figs. 1-2).
As per claim 34, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21 and Morgan also teaches: wherein the at least one layer overlays a portion of the mattress assembly corresponding to a torso region of an end user (see Morgan, Figs. 1-2).
As per claim 36, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21. Morgan does not teach wherein the phase change material has a latent heat of at least about 40 J/g. 
Tyree teaches in paragraphs [0009] and [0010] that known PCM materials have different latent heat capacities. Furthermore, Tyree teaches in paragraph [0032] that differing types or blends of PCM materials may be utilized in a mattress to achieve the desired thermal effect. 
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to select for the mattress of Morgan PCM materials having a latent heat capacity of 40 J/g, as in Tyree, to achieve the desired thermal effect. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.
As per claim 37, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21. Morgan does not specify wherein the cells have volumes greater than 1cm3.
However, Morgan teaches in Figure 2 wherein the length and width of the cells is substantially greater than the height. 
Tyree teaches in paragraph [0030] wherein the top layer 100 is less than 2 inches.
In view of Tyree, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the cells of Morgan to have a thickness less than 2 inches, as in Tyree, because the device of Morgan would not perform any differently at the claimed dimensions (MPEP 2144.04 Section IV. A) and the device of Morgan would properly support a user at the claimed dimensions. The cells of Morgan at a thickness of greater than 1 cm would clearly meet the claimed volume.
As per claim 38, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21. Morgan also teaches wherein the at least one layer overlying the core layer spans at least a portion of the length and/or width thereof (see Morgan, Fig. 1-2).
As per claim 39, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21 and Morgan also teaches: wherein the two-ply preformed capsulate sheet comprising the plurality of cells and the phase change material within at least a portion of the plurality of cells further comprises foam within the cells (see Morgan, para [0012]).
As per claim 40, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21 and Morgan also teaches:  wherein the two-ply preformed capsulate sheet is formed of a material selected to have mechanical properties to accommodate volume changes during phase change transitions and maintain thermal and tactile comfort during use thereof (see Morgan, para [0010]).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0033441 to Morgan in view of U.S. Patent Application Publication 2017/0088990 to Schiller in view of U.S. Patent Application Publication 2015/0067967 to Tyree in further view of U.S. Patent Application Publication 2017/0020299 to Valenta.
As per claim 24, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21. 
Morgan/Schiller/Tyree does not teach further comprising a fire retardant within the cell.
Valenta teaches in Figure 1 and paragraphs [0004] - [0015] wherein PCM can be applied to fire retardant fiber batting. 
In view of Valenta, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the cells of Morgan with fire retardant material, as in Valenta, as fire retardant fibers are a suitable support material for mattresses and can be utilized with PCM. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.

Claims 25 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0033441 to Morgan in view of U.S. Patent Application Publication 2017/0088990 to Schiller in view of U.S. Patent Application Publication 2015/0067967 to Tyree in further view of U.S. Patent Application Publication 2018/0049914 to Stewart.
As per claim 25, Morgan as modified by Schiller/Tyree teaches the mattress assembly of claim 21. 
Morgan/Schiller/Tyree does not teach wherein the two-ply preformed capsulate sheet comprises recesses formed in a carrier sheet and a cover sheet coupled thereto to define the plurality of cells. 
Morgan does teach in paragraph [0011] wherein various constructions of the channels are discussed. 
Stewart teaches in Figures 1 and 7D wherein the two-ply preformed capsulate sheet comprises recesses formed in a carrier sheet (12, 162) and a cover sheet (11, 161) coupled thereto to define the plurality of cells. 
In view of Stewart, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify a sheet of the two-ply sheet of Morgan to have recesses around the cells, as in Stewart, because the recessed sheet would predictably result in the cells being contained within the sheet while allowing airflow around the cells.
As per claim 41, Morgan/Schiller/Tyree teaches the mattress assembly of claim 21.
Morgan/Tyree do not teach wherein the wherein the two-ply preformed capsulate sheet comprises polyethylene.
Stewart teaches in paragraph [0045] a two-ply preformed capsulate sheet comprising polyethylene.
In view of Stewart, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to construct the two-ply sheet of Morgan from polyethylene, as in Stewart, as polyethylene would predictably contain the cells and allow heat transfer. MPEP 2144.07 discusses that the selection of a known suitable material is a prima facie obvious determination.

Response to Arguments
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 2, 5-11, 13, 14, 16-19, 42-44, 46-51 and 53-57 (103 rejections under Morgan in view of Tyree), Applicant generally argues that Tyree does not teach nor suggest “a phase change material in an amount greater than 100 grams per square foot” noting that para [0028] in Tyree cites an amount of 50-100 grams per meter squared in which 100 grams per square meter equates to 9.29 grams per square foot. In response, the Examiner respectfully disagrees based on further teachings present in Tyree which suggest greater amounts of PCM may be utilized for their desired effects. Specifically, in para [0028] of Tyree, “50-100 g/m2” is only an example thickness/density as “any desired thickness/density” is explicitly contemplated. Further in para [0031]: “The size, shape and thickness of area 101 of the foam top layer 100 can be varied for any desired thermal performance” thus there is a clear motivation for providing a larger amount of PCM over the exemplary amount posited in para 0028 of the same reference. Furthermore, as Applicant’s specification (see para [0019]) does not disclose the claimed range of PCM to be critical, (as multiple varied amounts are contemplated in different embodiments), the “greater than 50-100 g/m2” claimed range is not considered to cause an unexpected result.  As such modifying the amount of PCM as even suggested by Tyree to further cool a user would have been obvious to one of ordinary skill in the art in view of the teachings/motivation of the prior art.
Regarding arguments pertaining to claim 3 (in view of Valenta), Applicant is directed to the above responses provided with respect to the PCM material as taught by Morgan and Tyree.
Regarding arguments pertaining to claims 4, 20, 45, 58 (in view of Stewart), Applicant is directed to the above responses provided with respect to the PCM material as taught by Morgan and Tyree.
Regarding arguments pertaining to claims 21-23, 26-31, 33, 34, 36-40 (in view of Schiller/Tyree), Applicant is directed to the above responses provided with respect to the PCM material as taught by Morgan and Tyree.
Regarding arguments pertaining to claim 24 (in view of Schiller/Valenta), Applicant is directed to the above responses provided with respect to the PCM material as taught by Morgan and Tyree.
Regarding arguments pertaining to claim 25 and 41 (in view of Schiller/Stewart), Applicant is directed to the above responses provided with respect to the PCM material as taught by Morgan and Tyree.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420. The examiner can normally be reached MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/15/2022